DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/20/2022 has been entered.  Claims 1, 4 and 6-9 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 11/20/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "at least one of the plurality of nozzles being located adjacent to each of the openings of the plurality of chambers" as recited in claims 1 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, 4, 5 and 6 shown in Figs. 2A and 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "at least one of the plurality of nozzles being located adjacent to each of the openings of the plurality of chambers";
In claim 7, there is no antecedent basis in the specification for "at least one of the plurality of nozzles being located adjacent to each of the openings of the plurality of chambers".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 6-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 1, the relative positions of the plurality of nozzles and the nozzles are described in para. 0048 of the original specification and depicted in Fig. 2B.  However, the original disclosure fails to set forth the claimed feature "at least one of the plurality of nozzles being located adjacent to each of the openings of the plurality of chambers".  It is noted that para. 0048 of the original specification does not have the word "each" or similar; instead, the paragraph provides an example of a nozzle 208-1 is adjacent to a single opening 206-1, which is further confirmed by Fig. 2B.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter. 
	Regarding claim 7, the relative positions of the plurality of nozzles and the nozzles are described in para. 0048 of the original specification and depicted in Fig. 2B.  However, the original disclosure fails to set forth the claimed feature "at least one of the plurality of nozzles being located adjacent to each of the openings of the plurality of chambers".  It is noted that para. 0048 of the original specification does not have the word "each" or similar; instead, the paragraph provides an example of a nozzle 208-1 is adjacent to a single opening 206-1, which is further confirmed by Fig. 2B.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter. 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2015/0021805 A1).
Regarding claim 1, Henderson discloses an apparatus (apparatus 220; fig. 1A; para. 0078) for selectively injecting fibre material from multiple chambers (opening chamber 400, and at least one optional chamber for fiber streams 210, 210'; see annotated fig. 1A; paras. 0080, 0107-0108) into a single chamber (forming chamber 402; fig. 1A; para. 0080), comprising: 
a mixing chamber (chamber 402, where the fibers 110, 120 are mixed with fibers 116'; fig. 1A; para. 0107); 
a plurality of chambers (opening chamber 400 and a plurality of chambers for fiber streams 210, 210', where chambers 210, 210' are positioned on top of chamber 402; see annotated fig. 1A; paras. 0080, 0107-0109) located adjacent the mixing chamber (see annotated fig. 1A), each of the plurality of chambers configured for holding a batch of fibre material (at least temporarily holding a bath of fiber material; see annotated fig. 1A; paras. 0080, 0107); each of the plurality of chambers having an opening (see annotated fig. 1A; paras. 0080, 0107, 0109) for extracting the fibre material (see annotated fig. 1A; paras. 0080, 0107), wherein each of the openings opens into the mixing chamber (see annotated fig. 1A; paras. 0080, 0107, 0109); 
a plurality of nozzles (at least two nozzles 223 in a top portion of opening chamber 400; see annotated fig. 1A; para. 0081) located adjacent to the openings (when at least one of chambers for fiber streams 210, 210' positioned on top of chamber 402; see fig. 1A; para. 0109) with at least one of the plurality of nozzles (the nozzle 223 located adjacent to the opening of chamber 402; see annotated fig. 1A) being located adjacent to each of the openings of the plurality of chambers (as the chambers 210, 210' have openings on top of chamber 402; see annotated fig. 1A), such that controlled jets of a pressurized gaseous fluid (compressed air at a high pressure; paras. 0082-0083) from the nozzles associated with at least two of the plurality of chambers (opening chamber 400, and at least one of chambers for fiber streams 210, 210' on top of chamber 402; see annotated fig. 1A; paras. 0081, 0109) results in evacuation of the fibre material from the corresponding chambers and spreading the evacuated fibre material into the mixing chamber (the nozzles are positioned and angled such that the high-pressure gas jets push fiber materials from chamber 400 into chamber 402, and also deliver fiber materials from the at least one of fiber streams 210, 210' downward into chamber 402, which facilitate evacuating the corresponding chambers; see annotated fig. 1A; para. 0081, 0083-0084, 0107) resulting in mixing of the fibre material from the different batches held in the at least two chambers (see annotated fig. 1A; paras. 0081, 0107). 
Regarding claim 6, Henderson discloses the apparatus as claimed in claim 1, and further discloses wherein the pressurized gaseous fluid is air (para. 0083), or a mixture of air and a gas.
Regarding claim 7, Henderson discloses a method for selectively injecting fibre material from multiple chambers into a single chamber (selectively injecting fibers from opening chamber 400, and at least one optional chamber for fiber streams 210, 210' into forming chamber 402; fig. 1A; abstract; paras. 0013, 0078, 0080, 0107-0108), comprising the steps of.
providing a mixing chamber (chamber 402, where the fibers 110, 120 are mixed with fibers 116'; fig. 1A; para. 0107); 
providing a plurality of chambers (opening chamber 400 and a plurality of chambers for fiber streams 210, 210', where chambers 210, 210' are positioned on top of chamber 402; see annotated fig. 1A; paras. 0080, 0107-0109) located adjacent the mixing chamber (see annotated fig. 1A), each of the plurality of chambers holding a batch of fibre material (at least temporarily holding a bath of fiber material; see annotated fig. 1A; paras. 0080, 0107); each of the plurality of chambers having an opening (see annotated fig. 1A; paras. 0080, 0107, 0109) for extracting the fibre material (see annotated fig. 1A; paras. 0080, 0107), wherein each of the openings opens into the mixing chamber (see annotated fig. 1A; paras. 0080, 0107, 0109); 
providing a plurality of nozzles (at least two nozzles 223 in a top portion of opening chamber 400; see annotated fig. 1A; para. 0081) located adjacent to the openings (when at least one of chambers for fiber streams 210, 210' positioned on top of chamber 402; see fig. 1A; para. 0109) with at least one of the plurality of nozzles (the nozzle 223 located adjacent to the opening of chamber 402; see annotated fig. 1A) being located adjacent to each of the openings of the plurality of chambers (as addressed above, the chambers 210, 210' have openings on top of chamber 402; see annotated fig. 1A); 
generating controlled jets of a pressurized gaseous fluid from the nozzles (compressed air at a high pressure; paras. 0082-0083) associated with at least two of the plurality of chambers (opening chamber 400, and at least one of chambers for fiber streams 210, 210' on top of chamber 402; see annotated fig. 1A; paras. 0081, 0109); wherein the jets of a pressurized gaseous fluid result in evacuation of the fibre material from the corresponding chambers and spreading the evacuated fibre material into the mixing chamber (the nozzles are positioned and angled such that the high-pressure gas jets push fiber materials from chamber 400 into chamber 402, and also deliver fiber materials from the at least one of fiber streams 210, 210' downward into chamber 402, which facilitate evacuating the corresponding chambers; see annotated fig. 1A; para. 0081, 0107), thereby mixing of the fibre material from the different batches held in the at least two chambers (see annotated fig. 1A; paras. 0081, 0107).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 9580848 B2).
Regarding claim 4, Henderson discloses the apparatus as claimed in claim 1, and further discloses wherein the plurality of chambers are located around the mixing chamber (see annotated fig. 1A).
Henderson does not explicitly disclose wherein the mixing chamber is any of a circular shape and a polygon shape.  However, Fig. 1A shows that at least the side view of the mixing chamber is a polygonal shape (chamber 402; fig. 1A; para. 0024).  Therefore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed the mixing chamber in a polygon shape, in order to provide a mixing chamber which is the easiest approach and consistent with the side view.  In addition, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  See MPEP 2144.04, VI, B.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2015/0021805 A1) in view of Vollrath (US 4,175,893 A).
Regarding claim 8, Henderson discloses the method as claimed in claim 7. Henderson does not disclose the method comprising: controlling the jets of the pressurized gaseous fluid to create bursts of short durations that enable opening of the fibre material and spreading the opened fibres into the mixing chamber. However, Vollrath teaches a method of injecting fibre material into a chamber (injecting a fiber material into chamber 8; figs. 4, 6-7; col. 3, ll. 64-68; col. 4, ll. 51-68) comprising controlling jets of pressurized gaseous fluid to create bursts of short durations (controlling jets of compressed air from nozzles 17 to generate intermittent air bursts; col. 4, ll. 57-68) that enable opening of the fibre material and spreading opened fibres into the chamber (fig. 4; col. 4, ll. 57-68).  Both Henderson and Vollrath teach opening and distributing a fiber material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Henderson, with controlling the jets of the pressurized gaseous fluid to create bursts of short durations that enable opening of the fibre material and spreading the opened fibres into the mixing chamber as taught by Vollrath, in order to create a turbulent flow of the gas and fiber material thereby facilitating opening the fiber material and mixing the opened fibers.
Regarding claim 9, Henderson and Vollrath, in combination, disclose the method as claimed in claim 8, except for the method comprising: controlling duration of jets of the pressurized gaseous fluid to evacuate predetermined quantities of fibre materials from different chambers to get different ratios of fibre materials from different batches.  However, Henderson does disclose that a plurality of different fiber materials are discharged from different openings in predetermined ratios to be mixed to form a nonwoven fibrous web 234 (fig. 1A; paras. 0078, 0107-0108).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have controlled the durations of the jets of the pressurized gaseous fluid carrying different fiber materials corresponding to fiber characteristics and a predetermined componential ratio of each fiber material for a final product, in order to effectively and efficiently open and deliver different fiber materials to the mixing chamber to make a fiber composition for the final product.  Such a configuration is well within the general skill of a worker in the art.

    PNG
    media_image1.png
    617
    923
    media_image1.png
    Greyscale

Annotated Fig. 1A from US 2015/0021805 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 11/20/2022 have been fully considered and addressed as follows.
Applicant remarks: Applicant asserts that the opening chamber 400 of Henderson is not configured for holding the fiber material as in the present invention because the opening chamber 400 is configured to opening fibers.
Examiner's response: Examiner respectfully disagrees.  First, Applicant in the reply (page 5) states that in the present context the term holding means "contains".  As is the fact, an opening chamber must contain, i.e., "hold", a fiber material in order to open the fiber material.  In addition, Fig. 1A of Henderson clearly depicts the chamber 400 containing, i.e., holding, the fiber material.  Therefore, Applicant's argument is not found to be persuasive. 
Applicant remarks: Applicant asserts that the mapped annotated features (210, 210') in Fig. 1A of Henderson are not configured for holding the fiber material because the reference numerals 210 and 210' are fiber streams.
Examiner's response: Examiner respectfully disagrees.  First, it is noted that the annotated features are the chambers containing the fiber streams 210, 210', not the fiber streams.  Second, as discussed above, Applicant in the reply (page 5) states that in the present context the term holding means "contains".  As is the fact, a chamber must contain, i.e., "hold", a fiber stream in order to transport the fiber stream.  Therefore, Applicant's argument is not found to be persuasive.
Applicant remarks: Applicant asserts that submits that at least one of the identified nozzles 223 of Henderson is far away from the identified openings; and there is no motivation in Henderson to provide nozzles located adjacent to the openings of the alleged chambers 210,210' such that controlled jets of a pressurized gaseous fluid from the nozzles results in evacuation of the fibre material from the corresponding chambers.
Examiner's response: Examiner respectfully disagrees.  First, per the Merriam-Webster Dictionary, the term "adjacent" has a common definition "not distant: nearby".  Second, Henderson discloses that two nozzles 223 are located in a top portion of adjacent chamber 400, and are not distant from the top portion of chamber 402, where the openings of each of chamber 400 and chambers of fiber streams 210, 210' open into.  The two nozzles 223 are positioned and angled (see fig. 1A; para. 0081) so as to being capable of facilitating evacuating of fiber materials from chamber 400 and chambers of fiber streams 210, 210' (see the section of 102 rejection).  As Henderson is the base reference which discloses the claimed feature, it meets the claimed requirement and there is no such a requirement of motivation.  Therefore, Applicant's argument is not found to be persuasive.
Applicant remarks: Applicant asserts that by suggesting that the alleged chambers 210, 210' may be positioned on top of the chamber 402 with a motive to show that Henderson discloses nozzles located adjacent the openings of the chambers, is not acceptable as the relocation changes the basic structure and function of the alleged chambers 210,210', as intended in Henderson.
Examiner's response: Examiner respectfully disagrees.  The examiner notes that Henderson discloses (para. 0109) that fiber streams 210, 210' may be advantageously introduced into chamber 402 at the top of chamber 402.  As such, positioning chambers for fiber streams 210, 210' on top of chamber 402 is not a relocation, but a preferred configuration, which will not change the basic structure and function of the chambers for fiber streams 210, 210'.  As Henderson is the base reference which discloses the claimed feature, it meets the claimed requirement and there is no such a requirement of motivation.  Therefore, Applicant's argument is not found to be persuasive.
Applicant remarks: Applicant asserts that nowhere Henderson discloses that nozzles 223 are configured to evacuate the fibre material from the corresponding chamber 400.
Examiner's response: Examiner respectfully disagrees.  First, Applicant's attention is direct to para. 0081 and Fig. 1A of Henderson, which clearly discloses the above feature.  In addition, Applicant has also admitted in the reply (page 8) that Henderson uses nozzles 223 to permit opened, non-agglomerated, discrete fibers 116' to pass out of the top of the opening chamber 400 and into the top of the forming chamber, which means evacuating the fibre material from chamber 400.  Therefore, Applicant's argument is not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732